Citation Nr: 1236156	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for left ear hearing loss disability with tinnitus, vertigo, and Meniere's syndrome. 

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that recharacterized the Veteran's service connected left ear hearing loss and tinnitus as "left ear hearing loss with tinnitus, vertigo and Meniere's," assigning a 30 percent evaluation effective January 2007.  In addition, the RO concluded that new and material evidence had not been submitted to reopen a claim for service connection for right ear hearing loss disability. 

In May 2010 this claim came before the Board which ordered a remand to provide the Veteran a hearing.  The Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is in the claims folder.  

In December 2010, this claim came before the Board again, at which time the Board found that new and material evidence had been submitted to reopen a claim for service connection for right ear hearing loss disability.  The Board remanded the claim for service connection, as well as the claim for an increased initial rating for left ear hearing loss disability with tinnitus, vertigo, and Meniere's syndrome to the RO via the Appeals Management Center (AMC) for additional development.  The case has been returned to the Board for appellate review.  



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted prior to Board review.  

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran's representative informed the Board in August 2012 that Social Security Administration (SSA) records exist which could be relevant to this claim.  Specifically, in an August 2012 written brief presentation, the representative informed the Board that the Veteran is unable to work and has been on Social Security because of Meniere's syndrome.  The representative indicated that this information came to light after the Board hearing.  

In August 2012, the Veteran's representative also alleged that the Veteran's left ear hearing loss disability, dizziness and falling episodes have increased.  In August 2011, subsequent to the issuance of the most recent supplemental statement of the case (SSOC) the Veteran submitted written argument, medical literature and private treatment records without a waiver of review by the AOJ.  These include a July 2011 treatment record indicating the Veteran's assertion that his dizziness is worsening.  He reported that he has fallen and now has sudden loss of balance.  

As regards the matter of a rating in excess of 30 percent rating for the Veteran's service-connected left ear hearing loss disability, tinnitus, vertigo and Meniere's syndrome, the Board finds that the evidence of record is not adequate to determine the Veteran's entitlement to a higher rating under the applicable rating criteria. 

Meniere's syndrome is rated under Diagnostic Code (DC) 6205.  DC 6205 provides that hearing impairment with vertigo less than once a month, with or without tinnitus, warrants a 30 percent rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus warrants a 100 percent rating.  See 38 C.F.R. § 4.87 (2011). 

Thus, an essential criterion for entitlement to a rating higher than 30 percent is the presence of a cerebellar gait.  In this case, no examiner has specifically noted the presence or absence of this criterion.  This should be specifically noted on examination. 

Additionally, the Board notes that the Veteran's Meniere's syndrome can be alternatively rated under DC 6204 (peripheral vestibular disorders), with combined ratings for tinnitus and hearing loss.  Under DC 6204, a 30 percent rating is available in the presence of dizziness and occasional staggering.  Such a rating could potentially prove more favorable to the Veteran than DC 6205, which precludes separate ratings for tinnitus and for hearing loss.  However, as with cerebellar gait, the evidence with respect to staggering is not sufficient to determine whether the Veteran is entitled to such a rating. 

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate his Meniere's syndrome, and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Under these circumstances, the RO should arrange for the Veteran to undergo a VA ear diseases examination (with vestibular testing, if deemed necessary by the examiner), by an appropriate physician, at a VA medical facility.  

Prior to arranging for the Veteran to undergo a VA examination, the RO should obtain and associate with the claims file all outstanding medical records, to include the SSA records referenced by the representative in August 2012.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO or the AMC should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  SSA records not duplicative of those already in the claims files should be associated with the record. 

2.  The Veteran should be afforded a VA examination by a physician to determine the current nature and severity of his left ear hearing loss with tinnitus, vertigo, and Meniere's syndrome.  To the extent possible, the RO/AMC should schedule an examination for the Meniere's syndrome during an active stage of the disease.  All indicated tests and studies are to be performed, and a comprehensive employment history obtained.  The examiner should specifically state whether there is cerebellar gait, dizziness or occasional staggering.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless she is otherwise notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


